Citation Nr: 1748129	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-33 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating for a low back disability, currently rated 10 percent disabling. 

2. Entitlement to service connection for a bilateral foot disability. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran served honorably in the United States Army from October 2000 to March 2001, December 2003 to March 2005, and November 2007 to November 2008.  His decorations include a Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The decision increased the rating for lumbar strain from noncompensable to 10 percent and "confirmed and continued" a prior denial of service connection for plantar fasciitis.

In February 2015, the Board reopened the plantar fasciitis claim; and remanded the remaining issues to the Agency of Original Jurisdiction (AOJ) for further development.

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the period on appeal, the Veteran's low back disability has been manifested by pain; but forward flexion to 90 degrees, combined range of motion of more than 120 degrees without muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour; neurologic impairment has not been shown.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating for Low Back Disability 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities. 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings may be assigned when the factual findings show distinct time periods during the appeal period where the service connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A claim is denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Id. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After reviewing the evidence, the Board finds that staged ratings are not warranted because the Veteran's disability did not materially change during the period on appeal.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board recognizes that the September 2011 and April 2015 VA Back examinations do not indicate the passive range of motion as required by 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  The Court subsequently held that 38 C.F.R. 4.59 is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where the claimant already has a compensable level of limitation of motion.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).  In this case the Veteran's is already in receipt of a compensable rating for limitation of motion of the back.

A. Low Back Disability

Disabilities of the spine are rated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.  The Veteran's low back disability is currently rated at 10 percent under DC 5237, which pertains to lumbosacral or cervical strains.  There are no other potentially applicable diagnostic codes by which to consider the Veteran's low back disability. 

Under DC 5237, a 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine is 30 degrees or less.  Id.  Any associated objective neurologic abnormalities, such as left lower extremity radiculopathy, are evaluated separately under an appropriate diagnostic code, as discussed later herein.  38 C.F.R. § 4.71a, General Formula, Note 1. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided herein are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Formula, Note 2.

In this case, the Veteran was afforded examinations in September 2011 and April 2015 to assess the severity of his back disability.  The examination reports show that the Veteran does not meet the criteria for a higher rating.  Specifically, during the entire period on appeal, forward flexion was not limited, in that the Veteran could bend forward 90 degrees, with a combined range of motion of 230 and 240 degrees, respectively.  Also, there is no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and no evidence of any neurologic abnormalities, ankylosis, or intervertebral disc syndrome (IVDS).

The Board considered functional loss and finds it does not provide a basis for a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).  The Veteran's symptoms were accounted for and he was able to perform repetitive testing at both examinations, which revealed no additional limitation of motion due to pain, incoordination, weakness or fatigability.  Further, the Veteran denied flare-ups during the April 2015 examination.  

The 2015 examiner stated that pain could limit functional ability during flare-ups, but the examiner could not estimate the extent of this limitation; because the Veteran was unable to replicate the estimated limitation at the time of the examination.  DeLuca anticipated that examiners would need to estimate functional loss during flare-ups and did not require examinations during flare-ups.  An examiner is required to ascertain adequate information or explain why it was not possible to do so.  Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).  In this case the examiner explained why he was unable to estimate additional limitation during flare-ups.  

Although interference with sitting, bending and weight bearing has been noted, such limitations do not rise to the level needed for a 20 percent rating.  Indeed, the ranges of motion noted on the September 2011 and April 2015 examination are at least 30 degrees and 110 degrees greater than what is needed for a 20 percent rating, for flexion and combined range of motion respectively. 

Examinations have also not shown any neurologic abnormalities associated with the back disability.  All neurologic testing has been normal and the Veteran has not reported neurologic symptoms.

There is no other post-service clinical evidence pertaining to the low back disability; and the Veteran has advanced few contentions as to why the back disability warrants a rating in excess of 10 percent. 

The Board recognizes that the Veteran believes his pain and stiffness warrant a higher rating, and understands that his low back disability has negatively impacted his quality of life; however, his current disability rating already accounts for pain and stiffness.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

In fact, the General Formula explicitly states that the ratings apply "[w]ith or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine..."  Id.   The Board emphasizes that, without any symptoms or difficulties associated with the low back disability, there would be no basis for a zero (0) percent compensable rating, let alone the assigned 10 percent rating. 

For these reasons, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for the Veteran's low back disability.  Moreover, there is no indication of additional symptoms or pathology that would provide the basis for the assignment of a separate rating based on another diagnostic code.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 56.  Accordingly, the Veteran's request for a higher rating is denied. 



ORDER

Entitlement to an increased rating for a low back disability is denied. 



REMAND

Following the Board's remand on February 2015, the AOJ scheduled the Veteran for an examination of his claimed bilateral foot disorders.  However, the examination is inadequate for several reasons.  

First, the examiner did not follow the Board's instructions to address the prior diagnoses of record if plantar fasciitis, hallux valgus, or bunions were not diagnosed on the current examination.  Instead, the examiner noted a diagnosis of plantar fasciitis in 2008 and said it resolved, but did not explain when it resolved, if the condition was temporary in nature, and whether it aggravated the Veteran's bunions and hallux valgus when it existed, if at all.  Second, the examiner erroneously determined that the plantar fasciitis issue was moot because no diagnosis was made at the time of the April 2015 examination-the issue is not moot unless the prior diagnoses are shown to have been made in error.  Third, the examiner did not consider and discuss several factors when rendering her opinion, including: (i) the Veteran's lay statements of onset due to extensive time on his feet, carrying heavy body armor, and wearing tight fitting combat boots, (ii) the statement by B.D, a fellow service member, regarding his observations of the Veteran's foot/feet problems while they were deployed in Iraq in 2008, (iii) the December 2008 VA examination which diagnosed plantar fasciitis and hallux valgus deformity with bunions, and (iv) the July 2009 Tulsa OPC treatment records showing an impression of right foot bunion.  For these reasons, a new examination is necessary based on the VA's non-compliance with the Board's February 2015 remand directives. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disorder(s), if any.  The examiner should thoroughly review the claims file and should note that review in the report.  The examiner should also clearly set forth the rationale for all opinions expressed.  The examiner should:

(a) Diagnose all current foot disorders.  If plantar fasciitis, hallux valgus, or bunions are not diagnosed, the examiner must explain why (e.g., condition was temporary and resolved, prior diagnosis made in error, etc.);

(b) Is it at least as likely as not (50% probability or greater) that any current foot disorder was caused by service?

(c) Is it at least as likely as not (50% probability or greater) that any current foot disorder was caused or aggravated by (i.e., permanently worsened beyond normal progression) his service-connected lumbar strain?

Particular attention is invited to (i) the Veteran's lay statements of onset due to extensive time on his feet, carrying heavy body armor, and wearing tight fitting combat boots, (ii) the buddy statement by B.D. regarding his observations of the Veteran's foot/feet problems while they were deployed in Iraq in 2008, (iii) the December 2008 VA examination which diagnosed plantar fasciitis and hallux valgus deformity with bunions, and (iv) the July 2009 Tulsa OPC treatment records showing an impression of right foot bunion.

If the requested opinions cannot be provided without resorting to speculation, you should explain why an opinion cannot be provided (e.g., lack of sufficient information/evidence, limits of medical knowledge, etc.).

2. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


